         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 1 of 19 Page ID #:1719


     1    EISENBERG, GILCHRIST & CUTT, P.C.
     2
          Robert D. Sherlock (Utah Bar No. 02942)
          (Admitted Pro Hac Vice)
     3    215 South State, Suite 900
     4    Salt Lake City, Utah 84111
          PH: 801-366-9100
 5        email: rsherlock@egclegaI.com
 6
         WATERS, KRAUS & PAUL
 7       Michael Armitage (SBN 152740)
 8       222 North Sepulveda Boulevard, Suite 1900
         EI Segundo, California 90245
 9
         PH: 310-414-8146
10       email: armitage@waterskraus.com
         Attorneys/or Plaintiff-Relator DAVID VATAN, MD.
11

12                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
13
14        United States of America,           )            Case No. CV148961-PA (SSx)
15        ex rei. David Vatan, M.D.,          )
                                              )                  DECLARATION OF
16                        Plaintiff-Relator, )
                    v.                        )               RICHARD V. SPATARO
17
                                              )
18                                                           IN SUPPORT OF PLAINTIFF-
          QTC Medical Services, Inc., et aI., )
                                                             RELATOR'S OPPOSITION TO
19                                            )
                                                             DEFENDANTS' MOTION FOR
                          Defendants.         )
20                                                              SUMMARY JUDGMENT
21

22

23
         I, Richard V. Spataro, hereby declare as follows:
23
25
26       1. I have personal knowledge of the facts stated herein, unless stated on

27       information and belief, and if called upon to testify to those facts I could and would

28       competently do so. The facts, observations, and conclusions stated herein are based

                                                       1        Declaration of Richard V. Spataro in
                                                                 Support of Plaintiff's Opposition to
                                                             Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 2 of 19 Page ID #:1720


     1    on my own observation, actions, perceptions in the course of my employment, and
     2    knowledge gained in that context.
     3
     4    2. I am an attorney admitted to the District of Columbia Bar and the Virginia State
     5   Bar. Since May 2004, I have been employed by the National Veterans Legal
     6    Services Program (NVLSP), a 501(c)(3) nonprofit organization. NVLSP was and is
     7
         the class counsel for the class of plaintiff veterans and survivors of veterans in
     8
         Nehmer v. U.S. Department of Veterans Affairs, Civ. No. 86-6160 (N.D. Cal.)
     9
         (herein-after, "Nehmer"). I have served as co-counsel for the plaintiff class in
 10
         Nehmer since September 2006.
 11

12
         3. I am currently NVLSP's Director of Training and Publications. In that capacity,
13
         among other things, I coordinate training seminars regarding various topics in
14
         veterans law for attorneys and lay veterans service officers, prepare training
15
         materials for such trainings, and conduct such training; I manage a team of two
16
         attorneys and a paralegal who conduct training; I am a co-editor and co-author of
17
         the Veterans Benefits Manual, an over-2000-page treatise on veterans law that is
18
         updated annually and published by Lexis Nexis; I represent individual VA
19

20
         claimants before the U.S. Court of Appeals for Veterans Claims, the U.S. Court of

21       Appeals for the Federal Circuit, and the Board of Veterans' Appeals; I mentor, and

22       manage attorneys who mentor, volunteer attorneys who represent veterans before

23       the U.S. Court of Appeals for Veterans Claims and the Board of Veterans' Appeals
23       through The Veterans Consortium Pro Bono Program.
25
26
27
28

                                                      2       Declaration of Richard V. Spataro in
                                                               Support of Plaintiffs Opposition to
                                                           Defendant's Motion for Summary Judgment



                       ._ -- --      - -- - -- - --           -   -   - --       - -- - - --         -   --
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 3 of 19 Page ID #:1721


     1            I. The Department of Veterans Affairs and the Nehmer II Reviews
     2
     3    4. Under the Nehmer Final Stipulation and Order, when the VA adds a disease to
     4    its list of diseases presumed to be caused by herbicide exposure under the Agent
     5    Orange Act of 1991, the VA must identify all claims for VA disability
     6    compensation for that disease that were denied or filed by Vietnam veterans
     7
          between September 25, 1985, and the date the VA added the disease to its
     8
          presumptive list. Similarly, VA must also identify all claims for service-connected
     9
          VA death benefits that were denied or filed by survivors of Vietnam veterans whose
 10
         deaths were caused by the herbicide-related disease, between September 25, 1985,
 11
         and the date VA added the disease to its list. The VA must then readjudicate those
 12
         identified claims pursuant to the requirements of the Nehmer Final Stipulation and
13
         Order.
14

15
         5. On August 31,2010, the VA formally added ischemic heart disease (IHD),
16
         Parkinson's disease (PD), and chronic B-cell leukemias (BCL) to its list of diseases
17
         presumed to be caused by herbicide exposure.
18

19

20
         6. From November 2010 to August 2015, I served as the Managing Attorney of

21
         NVLSP's Nehmer Lawsuit Division. In that capacity, I managed a team of 4 to 5

22       attorneys and a paralegal in the monitoring of the VA's obligations under the Court

23       orders in Nehmer relating to claims for VA benefits for ischemic heart disease

23       (IHD), Parkinson's disease (PD), and chronic B-cell leukemias (BCL). In that
25       capacity, I oversaw the review by NVLSP during that period of over 1,600 VA
26       claims files of class members to ensure VA compliance with the Nehmer Court
27       Orders. As a result of that review, we identified over 1,300 prejudicial errors
28       committed by the VA in its adjudication of benefit claims under the Nehmer Court

                                                       3      Declaration of Richard V. Spataro in
                                                               Support of Plaintiffs Opposition to
                                                           Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 4 of 19 Page ID #:1722


     1    Orders and assisted the affected VA claimants and survivors of VA claimants
     2    obtain correction of these errors and the additional retroactive U.S. Department of
     3    Veterans Affairs (VA) benefits for herbicide-related disabilities to which they were
     4    entitled.
     5

     6    7. Sometime prior to April 2012, NVLSP discovered a deficiency in the process the
     7
          VA had used to identify claims for VA benefits for IHD, PD, and BeL that were
     8
          required to be readjudicated pursuant to the Nehmer Final Stipulation and Order.
     9
          Specifically, NVLSP discovered that the VA did not identify veterans, living and
 10
          deceased, who were granted compensation for IHO, PD, and/or BeL between
 11
          September 25, 1985, and October 13, 2009, for reasons unrelated to the relationship
12
         between these three diseases and herbicide exposure. Readjudication of those class
13
         members claims under the more favorable terms of the Nehmer Final Stipulation
14
         and Order could result in the award of additional benefits or an earlier effective date
15
         for benefits.
16

17
         8. In April 2012, I wrote to opposing counsel, U.S. Department of Justice attorney
18
         Leslie Farby, to notify her of this deficiency. I requested that the VA agree to
19

20
         rectify this deficiency by, among other things, (a) conducting a search to identify all

21       Vietnam veterans, living or deceased, and all DIe claimants, living or deceased,

22       who were awarded compensation for IHD, PD, and/or BeL between September 25,

23       1985, and October 13, 2009, and (b) reviewing the identified VA claims files of
23       these claimants and applying the readjudication substantive rules and procedures
25       required by the Nehmer Final Stipulation and Order.
26
27       9. In a letter dated May 7, 2012, Ms. Farby notified counsel for the plaintiff class
28       that the VA agreed to conduct a targeted review of claims files of Vietnam veterans

                                                       4      Declaration of Richard V. Spataro in
                                                               Support of Plaintiff's Opposition to
                                                           Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 5 of 19 Page ID #:1723


     1    who were granted service connection for IHD, PD, or BCL between September 25,
     2    1985, and October 13,2009. She advised us that for individuals who were
     3    potentially entitled to additional ·benefits, the VA planned to readjudicate their
     4    claims in order to determine whether they qualified for an earlier effective date for
     5    VA benefits. I refer to this review in this declaration as the "Phase II" review.
     6

     7
          10. Ms. Farby informed us that the VA had identified approximately 69,000 claims
     8
          files that required Phase II review, and anticipated assigning a contractor to conduct
     9
         the initial screening of those files. She informed us that the contractor would be
 10
         provided extensive instructions and training regarding identification of those claims
 11
         among the 69,000 claims files where an individual may qualify for an earlier
12
         effective date based on the application of the Nehmer effective date criteria.
13
         According to Ms. Farby, cases in which the contractor's initial screening indicated
14
         potential eligibility for an earlier effective date would be forwarded to VA
15
         adjudication staff for review and, when appropriate, issuance of a rating decision.
16

17
         11. On July 31, 2012, Ms. Farby sent me an email informing me that, in the near
18
         future, the VA anticipated signing an agreement with a contractor to screen the
19

20
         approximately 69,000 claims files identified by the VA. She again informed me that

21       cases identified during the contractor's screening as having potential eligibility for

22       an earlier effective date would be forwarded to adjudication VA staff at one of the

23       VA's regional offices for further review. Ms. Farby attached a copy of a checklist
23       for the contractor's use ("Agent Orange Screening Checklist") and guidance
25       regarding use of the checklist (the "Nehmer Training Guide for QTC"). She also
26       stated that the VA planned to begin training contractor staffvery soon. Finally, she
27       noted that a sampling of over 300 of these "Phase II" claims indicated that between
28

                                                       5       Declaration of Richard V. Spataro in
                                                                Support of Plaintiffs Opposition to
                                                            Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 6 of 19 Page ID #:1724


     1    10% and 15% of the claims identified for screening would require further
     2    adjudicative review by VA adjudication staff.
     3
     4    12. On October 23, 2012, I sent a letter to Ms. Farby identifying incorrect
     5    information included in the VA's Nehmer Training Guide for QTC and associated
     6    Agent Orange Screening Checklist. I requested that the VA change the Nehmer
     7
          Training Guide for QTC and Agent Orange Screening Checklist to correct the
     8
          incorrect information.
     9
 10
          13. In a letter dated November 14, 2012, Ms. Farby notified NVLSP that VA had
11
         accepted our suggested revisions to the Screening Checklist and made
12
         corresponding changes to the Training Guide. She included copies of the updated
13
         versions of these documents with her letter. Ms. Farby informed NVLSP that the
14
         VA had not yet implemented the Phase II screening process. She also notified us
15
         that the VA had conducted supplemental training of the contractor (QTC) on
16
         November 6, 2012, and had used the updated Screening Checklist and Training
17
         Guide.
18

19

20
         14. On January 31, 2013, Ms. Farby sent me an email informing me that a further

21
         VA search removed certain claims that had already been adjudicated from the list of

22       69,000 cases initially identified for Phase II screening, and that there were actually

23       about 67,000 cases eligible for such screening.
23
25       15. On February 4, 2013, I sent an email to Ms. Farby requesting information about
26       VA's adjudication of Phase II cases. Specifically, I asked her how many of the
27       67,000 cases were cases in which the contractors had completed screening, over
28       what time period the contractors completed those screenings, and how many of

                                                       6      Declaration of Richard V. Spataro in
                                                               Support of Plaintiff s Opposition to
                                                           Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 7 of 19 Page ID #:1725


     1    those cases did the contractors determine required Nehmer readjudication by VA
     2    personnel.
     3
     4    16. On February 7,2013, Ms. Farby responded that the contractors had completed
     5    the screening of 243 Phase II cases between August 9, 2012, and December 7,
     6    2012. Of those 243 cases, 98 were used in the training of the contractor conducting
     7
         the screening. 73 of the 243 cases were referred to the VA for Nehmer
     8
         readjudication. Thus, the referral rate of these 243 cases was 30.04%.
     9
 10
         17. On February 14,2013, I sent an email to Ms. Farby requesting that the VA
11
         provide NVLSP with its estimated/goal date for completing the contractor screening
12
         of the 67,000 Phase II cases. I also requested that the VA provide NVLSP with
13
         information about the VA's progress on the screening and readjudication of Phase
14
         II cases for the period December 8, 2012, through February 28, 2013, and then on a
15
         monthly basis thereafter to ensure that the V A was on pace to complete Phase II in
16
         a reasonable time period. Among other things, I requested that the VA inform us of
17
         the number of Phase II cases contractors completed screening during the period in
18
         question and the number of Phase II cases contractors determined required N ehmer
19

20
         readjudication during the period in question.

21
22       18. On February 21, 2013, Ms. Farby sent me an email notifying me that VA
23       would be providing NVLSP with a list of the Phase II cases in the coming week.
23       She informed me that the list now contained 64,425 veterans due to VA's
25       identification of additional veterans who should be excluded from the Phase II
26       review. The following day, a VA attorney delivered a compact disc with identifying
27       information for all Phase II class members to NVLSP.
28

                                                         7      Declaration of Richard V. Spataro in
                                                                 Support of Plaintiffs Opposition to
                                                             Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 8 of 19 Page ID #:1726


     1    19. In a letter dated March 28,2013, U.S. Department of Justice Attorney Joshua
     2    E. Gardner provided information about Phase II production for the "start up/training
     3    period of Phase II (August 10, 2012 - March 3, 2012);" and "the first three weeks
     4    of the Phase II production period (March 4, 2012 - March 26,2012)." Mr. Gardner
     5    reported that during the start-up/training period, the contractors completed the
     6    screening of353 cases and referred 102 of those cases to the VA for Nehmer
     7
         readjudication. He reported that during the first three weeks of the production
     8
         period, the contractors completed the screening of 1,605 cases and referred 238 of
     9
         those cases to the VA for Nehmer readjudication.
 10
 11
         20. In a letter dated May 2, 2013, Mr. Gardner provided NVLSP with the second
12
         Phase II production report, covering the period March 27, 2013, through Apri115,
13
         2013. During that period the contractors completed the screening of 1,982 cases and
14
         referred 304 of those cases to the VA for Nehmer readjudication.
15
16
         21. From June 2013 through January 2015, the U.S. Department of Justice
17
         provided NVLSP with monthly production reports covering the 16th day of a month
18
         to the 15th day of the following month. The relevant data from those reports is
19

20
         included in the attached spreadsheet. Beginning on January 15, 2015, and

21       approximately every month through October 2015, VA regularly provided NVLSP

22       with spreadsheet containing the status of every case identified for Phase II review.

23       The October 20 15 final update to the spreadsheet revealed that the list of Phase II
23       cases had grown to 68,220. Of those 68,220 cases, 67,985 had been screened and
25       235 cases had not been screened due to lost files. The contractor referred a total of
26       12,721 cases to the VA for a full Nehmer readjudication, for an overall referral rate
27       of18.71%.
28


                                                      8       Declaration of Richard V. Spataro in
                                                               Support of Plaintiffs Opposition to
                                                           Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 9 of 19 Page ID #:1727


     1    22. From January 25, 2013, through at least September 4, 2015, the VA regularly
     2    provided NVLSP with compact discs containing copies of the VA decisions on the
     3    Phase II cases referred to the VA by the contractors after screening.
     4

     5    23. Referral Rate Summary:
     6           a. The initial review of 243 Phase II cases (August 9,2012 to December 7,
     7
                2012), the referral rate was of these cases was 30.04%.
     8
                b. During the start-up/training period, the contractor (QTC) had a referral rate
     9
                of28.89%.
 10
                c. During the first "production period" (after VA training had been completed
 11
                and the contractor was performing reviews on their own), that rate had fallen
12
                to 14.82%.
13
                d. During the second "production period" that rate was 15.33%.
14
                e. The final update total for the Nehmer II project from the VA reflected that
15
                the contractor referred 12,721 cases to the VA for Nehmer readjudication, for
16
                an overall referral rate of 18.71 %.
17

18
         24. The VA did not provide NVLSP (nor do I understand that they gathered or
19
20       monitored) "granular" level detail on the identities of the contractors' personnel

21       (whether physician or 'claims file analyst') perfonning the actual reviews. I am

22       unaware if the VA monitored the training methods for such personnel to perfonn

23       their duties after the initial training, or otherwise.
23
25       25. As noted above, NVLSP had specifically reviewed the training material,
26       checklists, and guidance to be used by the contractor in actually perfonning the
27       reviews. As noted above, NVLSP did require changes to increase precision and
28

                                                         9       Declaration of Richard V. Spataro in
                                                                  Support of Plaintifl's Opposition to
                                                              Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 10 of 19 Page ID #:1728


     1    specificity in that material, changes which were accepted and incorporated by the
     2    VA.
     3
     4    26. All elements of the checklist, the specific language used, the training guidance
     5    required to be used by the contractor, and the material discussed.and referenced in
     6    those documents were in my opinion material and relevant to insuring the VA (and
     7
          its contractor) met its obligations under Nehmer and its agreement with NVLSP.
     8

     9
                                II. NVLSP Reviews of Nehmer Claim Files
 10

 11
          27. In 2011, I and another attorney in NVLSP's Nehmer Lawsuit Division
12
          conducted site visits at four VA regional offices to review the VA's work in
13
          adjudicating IHD, PD, and BeL claims under the Nehmer Final Stipulation and
14
          Order. Prior to each visit, I would identify cases in which the VA recently issued a
15
          Nehmer rating decision. The regional office made the paper claims file available to
16
         NVLSP for review. We would then review the claims file and complete a one-page
17
         checklist we created (attached) to help us organize the information necessary to
18
         determine the effective date for benefits required by the N ehmer Final Stipulation
19

20
         and Order. That information included: the date the veteran first filed a claim for VA

21       benefits for the herbicide-related disease in question; the date the veteran was first

22       diagnosed with that disease; the date the VA first received evidence that the veteran

23       was diagnosed with the disease; and the date the veteran filed the claim that was
23       pending when the VA first received evidence that he or she was diagnosed with the
25       herbicide-related disease in question. This information enabled us to determine if
26       the VA assigned the class member the correct effective date for benefits for the
27       disease in question.
28


                                                       10      Declaration of Richard V. Spataro in
                                                                Support of Plaintiff s Opposition to
                                                            Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 11 of 19 Page ID #:1729


     1    28. The first site visit took place from April 18, 2011, through April 22, 2011, at
     2    the Detroit, Michigan VA Regional Office. NVLSP attorney Maria Tripplaar and I
     3    reviewed the claims files of 80 Nehmer class members. This review took us a total
     4    of 55.7 hours. In cases in which we identified a VA error or in which VA had
     5    recently issued a rating decision correcting a prior error, we copied relevant
     6    documents from the VA claims file. I estimate that the copying of these documents
     7
          took approximately 1.3 hours. Thus, the total time actually reviewing claims files
     8
          was 54.4 hours. The average time it took us to review a claims file was 41 minutes.
     9

 10
          29. The second site visit took place from May 9, 2011, through May 12, 2011, at
11
          the Cleveland, Ohio VA Regional Office. NVLSP attorney Allison Monyei and I
12
          reviewed the claims files of 91 Nehmer class members. This review took us a total
13
          of 50.6 hours. In cases in which we identified a VA error, we copied relevant
14
          documents from the VA claims file, which I estimate took approximately 3.6 hours.
15
          Thus, the total time actually reviewing claims files was 48.6 hours. The average
16
         time it took us to review a claims file was 31 minutes.
17

18
         30. The third site visit took place from June 6, 2011, through June 10, 2011, at the
19

20
         Chicago, Illinois VA Regional Office. Ms. Tripplaar and I reviewed the claims files

21
         of 110 Nehmer class members. This review took us a total of61.5 hours. In cases in

22       which we identified a VA error, we copied relevant documents from the VA claims

23       file, which I estimate took approximately 3.0 hours. Thus, the total time actually
23       reviewing claims files was 58.5 hours. The average time it took us to review a
25       claims file was 32 minutes.
26
27       31. The fourth site visit took place from July 19, 2011, through July 22, 2011, at
28       the Des Moines, Iowa VA Regional Office. Ms. Monyei and I reviewed the claims

                                                      11      Declaration of Richard V. Spataro in
                                                               Support of Plaintiff s Opposition to
                                                           Defendant's Motion for Swnmary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 12 of 19 Page ID #:1730


     1    files of 117 Nehmer class members. This review took us a total of 53.4 hours. In
     2    cases in which we identified a VA error, we copied relevant documents from the
     3    VA claims file, which I estimate took approximately 3.2 hours. Thus, the total time
     4    actually reviewing claims files was 50.2 hours. The average time it took us to
     5    review a claims file was 26 minutes.
     6

     7
          32. Overall, NVLSP reviewed 398 claims files ofNehmer class members during
     8
          these four site visits. It took us 210.1 hours to review these claims files (excluding
     9
          time spentcopying documents). The average time it took us to review a claims file
 10
          was 32 minutes.
 11

12
          33. Based upon my own experience and perception, a well-trained, highly
13
          experienced reviewer analyzing veterans' claim files, post-adjudication (as were the
14
          files in the Nehmer II project discussed above and Peripheral Neuropathy project
15
          discussed below), to determine if the effective date was correct under Nehmer Final
16
          Stipulation and Order effective dates could not competently accomplish that task in
17
         less than an overall average of 30 minutes per file. Some files could be reviewed
18
         quickly and some could take longer, depending on size, scope, conditions, and
19

20       complexity. But over a period of time, this would be the minimum average

21       necessary for expert attorney reviewers to conduct a quality review of a typical

22       Nehmer-condition claims file.

23
23                          III. The Peripheral Neuropathy Review Project
25
26       34. On September 6,2013, the VA updated 38 C.F.R. § 3.309(e) to replace "acute
27       and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" as a
28       disease presumptively related to herbicide exposure. Under this new

                                                       12      Declaration of Richard V. Spataro in
                                                                Support ofPlaintiifs Opposition to
                                                            Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 13 of 19 Page ID #:1731


     1    characterization of the type of peripheral neuropathy linked to herbicide exposure, a
     2    veteran who was exposed to herbicides is entitled to presumptive service connection
     3    for peripheral neuropathy if he or she began experiencing peripheral neuropathy to
     4    a disabling degree of 10 percent under the VA's rating schedule within one year of
     5    his or her last exposure to herbicides during military service and satisfied other
     6    general requirements necessary to establish entitlement to V A disability
     7
          compensation. This change triggered the VA's duties under the Nehmer Final
     8
          Stipulation and Order to identify and readjudicate previously denied claims for
     9
          service connection for early-onset peripheral neuropathy ("PN").
 10

 11
          35. Contemporaneous evidence that a veteran experienced PN within one year of
12
          the date of the veteran's last exposure to herbicides is not required to satisfy the
13
          criteria for establishing presumptive service connection. Evidence post-dating that
14
          one year period (including lay evidence in the form of a veteran's statements,
15
          retrospective medical opinions, etc.) showing that a veteran experienced symptoms
16
          of peripheral neuropathy within one year of the veteran's last exposure to herbicides
17
         could be sufficient to establish entitlement to presumptive service connection for
18
         PN. It could be in the form of a letter, handwritten note, or other evidence in the
19
20
         veteran' s VA claims file. Additionally, the evidence could be associated with the

21       claims file at any time, even decades after the veteran filed his or her initial claim

22       for service connection for PN.

23
23       36. On February 11, 2014, Ms. Farby wrote a letter to NVLSP in which she
25       notified us that the VA planned to use a contractor to screen for potential PN cases,
26       similar to the process used for Phase II Nehmer cases. She attached a checklist that
27       the contractor would use to screen for possible PN class members. She informed us
28

                                                       13       Declaration of Richard V. Spataro in
                                                                 Support of Plaintiff's Opposition to
                                                             Defendant's Motion for Summary Judgment
         Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 14 of 19 Page ID #:1732


     1    that the V A expected that screening by the contractor would begin by the end of
     2    March 2014.
     3

     4    37. On May 1,2014, Ms. Farby sent me an email notifying me that the VA had
     5    recently revised the checklist for contractor screening for potential PN Nehmer
     6    cases. She informed me that the VA revised the checklist to facilitate data collection
     7
          based on feedback obtained during contractor training. She attached a copy of the
     8
          updated checklist. Among other things, it prompted the screener to identify the date
     9
          of the earliest PN claim and to determine if there was any objective or lay evidence
 10
          in the claims folder that "suggests PN manifested itself during military service,
 11
          within 1 year after last exposure and/or prior to May 8, 1976 (whichever is
12
          earliest). "
13

14
          38. On May 20, 2014, I sent an email to Ms. Farby suggesting that the VA change
15
          certain language in the PN checklist to make it clearer to contractors. Specifically,
16
          we requested that VA change the aforementioned language "suggests PN
17
         manifested itself during military service ... " to "suggests PN symptoms or
18
         diagnosis during military service .... "
19
20

21       39. On May 27, 2014, Ms. Farby sent me an email notifying me that the VA was

22       willing to change the language in the relevant PN checklist question to: "Is there

23       any objective or lay evidence in the Claims Folder that suggests PN manifested
23       itself during military service which, for example, could include PN symptoms or a
25       PN diagnosis within 1 year of last exposure and/or prior to May 8, 1976 (whichever
26       is earliest)"?
27

28


                                                       14      Declaration of Richard V. Spataro in
                                                                Support ofPlaintitrs Opposition to
                                                            Defendant's Motion for Swumary Judgment
                   Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 15 of 19 Page ID #:1733


               1    40. If a screener were to have found objective or lay evidence in a veteran's VA
              2     claims folder that suggested PN manifested itself during military service, including
              3     PN symptoms or a PN diagnosis within 1 year of the veteran's last exposure to
              4     herbicides and/or prior to May 8, 1976, the screener was required to find that the
              5     veteran was potentially eligible for presumptive consideration. Those cases would
              6     be forwarded to the VA for readjudication under the Nehmer Final Stipulation and
              7
                    Order. This evidence could have been associated with the claims folder at any time,
           8
                    even decades after the veteran separated from military service. For example, if a
           9
                    veteran presented evidence in 2014 that he or she had been suffering relevant
          10
                    symptoms within one year after exposure to herbicides during Vietnam service in
          11
                    1975, that file would require referral to the VA for readjudication. Because relevant
          12
                    evidence could have been contained in aging, handwritten service treatment records
          13
                    or any other medical records or lay statements post-dating the veteran's military
          14
                    service, the PN review was more complex and required more time and diligence
          15
                    than the Nehmer II review.
          16

          17
                   41. On October 23, 2014, the VA delivered to NVLSP a compact disc containing
      18
                   86 PN Nehmer decisions issued by VA regional offices. The earliest of these
      19

      20
                   decisions was issued in June 2014. The VA continued to regularly provide NVLSP

      21           with compact discs containing PN Nehmer decisions through February 2017.

      22
      23           42. In the midst of the PN review, I moved to a different position in NvLSP, the
      23           position I now hold. I was thus less involved in the oversight of the ongoing
      25           performance of this review.
      26
      27
      28


                                                                15      Declaration of Richard V. Spataro in
                                                                         Support of Plaintiff's Opposition to
                                                                     Defendant's Motion for Summary Judgment



-   ---   -       -------------------- ------------------------------------
     Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 16 of 19 Page ID #:1734


 1    I declare under penalty of perjury that the foregoing is true and correct.
 2

 3    Executed this 21st day of December, 2018, at Washington, D.C.
 4

 5                                                Respectfully submitted,
 6

 7

 8
 9                                               Richard V. Spataro
10

11

12

13
14

15
16

17
18

19

20

21

22

23

23

25
26
27
28

                                                   16      Declaration of Richard V. Spataro in
                                                            Support of Plaintiff s Opposition to
                                                        Defendant's Motion for Summary Judgment
Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 17 of 19 Page ID #:1735


                               Checklist for C-file Review – Survivor


  Name of Veteran: ______________________________                VARO: __________
  C-File Number: _____________________________                   SSN: _________________________
  Name of Survivor(s): _________________________                 Survivor SSN: _________________
  Relation:      Spouse [ ]     Child [ ]        Parent [ ]      Estate [ ]     Other [ ]
  Did spouse remarry: _____ (Y/N)       When?: ____________             Still remarried: _____ (Y/N)
  Is DIC claimant deceased?     Yes [ ]          No [ ]
  Date of notice letter: ____/____/_______                Date of rating decision: ____/____/_______
                         M D Y                                                     M D Y
  1. Date of death of the veteran:      ____/____/_______
                                        M D Y
  2. Does evidence show death due to IHD, PD, or BCL?            Yes [ ]        No [ ]

  3. Was survivor granted DIC?                                   Yes [ ]        No [ ]

  4. If yes, what is the effective date for DIC: ____/____/_______
                                                 M D Y
  5. Date of first DIC/death pension claim:      ____/____/_______ ________________________
                                                 M D Y
  6. Date VA first received evidence showing death by IHD, PD, or BCL:          ____/____/_______
                                                                                M D Y
  7. Dates of other claims and decisions regarding DIC/death pension:
  Claims:                               Rating decisions:                       BVA decisions:
  ____/____/_______                     ____/____/_______                       ____/____/_______
  ____/____/_______                     ____/____/_______                       ____/____/_______
  ____/____/_______                     ____/____/_______                       ____/____/_______

  8. Were service-connected burial benefits awarded?             Yes [ ]        No [ ]
  9. Were burial benefits claimed?                               Yes [ ]        No [ ]
  10. Did veteran file a claim for AO disease?     Yes (complete Vet checklist) [ ]         No [ ]

  Conclusion: No Errors [ ]          Earlier DIC Claim [ ]       BB Error [ ]    Other Error [ ]
  Comments (continue on back if necessary):




  Reviewer’s Name: __________________________                    Date of Review: ____/____/_______
Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 18 of 19 Page ID #:1736


                                Checklist for C-file Review – Veteran


  Name of Veteran: ______________________________               VARO: _________________
  C-File Number: ______________________                 SSN: _________________________
  Date of the notice letter: ____/____/_______          Date of rating decision: ____/____/_______
                             M D Y                                               M D Y
  Disease:        [ ] Ischemic Heart Disease (Type: ___________________________________)
                  [ ] Parkinson’s Disease
                  [ ] Chronic B-Cell Leukemia (Type: _________________________________)
  1. Was veteran granted service connection for the disease?                  [   ] Yes      [   ] No
  2. Was veteran previously granted direct or secondary SC for disease?       [   ] Yes      [   ] No
  3. If yes, was claim granted due to “aggravation”?                          [   ] Yes      [   ] No
  4. If yes, does rating cover extent of disability (it’s not discounted)?    [   ] Yes      [   ] No

  5. Current effective date for the disease:     ____/____/_______
                                                 M D Y
  6. SMC(S) warranted, but not awarded (one 100% + 60%):                      [ ] Yes        [ ] No
  7. Date of first explicit claim for disease:   ____/____/_______ ________________________
                                                 M D Y
  8. Date of first diagnosis/treatment:          ____/____/_______ source:__________________
                                                 M D Y
  9. Date VA first received evidence of dx/tx: ____/____/_______ source:__________________
                                               M D Y
  10. Between date of diagnosis and current effective date, did veteran file
      any VA claim or receive any VA rating decision (RD):                   [ ] Yes         [ ] No
  11. If yes, date of claim that prompted first RD after receipt of evidence: ____/____/_______
                                                                              M D Y
  12. Dates of other claims and decisions regarding disease:
  Claims:                                 Rating decisions:                   BVA decisions:
  ____/____/_______                       ____/____/_______                   ____/____/_______
  ____/____/_______                       ____/____/_______                   ____/____/_______
  ____/____/_______                       ____/____/_______                   ____/____/_______

  Conclusion: [ ] No Errors               [ ] Earlier Explicit Claim   [ ] FN1 Violation
                  [ ] Rating % Error      [ ] SMC Error                [ ] Other Error (explain)

  Comments (continue on back if necessary):



  Reviewer’s Name: __________________________                   Date of Review: ____/____/_______
 Case 2:14-cv-08961-PA-SS Document 99 Filed 12/31/18 Page 19 of 19 Page ID #:1737
                       Nehmer Phase II Productivity Report Summary


                         Cases Screened by     Cases Referred to VA for 
Time Period              Contractor            Nehmer Adjudication
8/10/2012‐3/3/2013                       353                          102
3/4/2013‐3/26/2013                     1605                           238
3/27/2013‐4/15/2013                    1982                           304
4/16/2013‐5/15/2013                    4221                           682
5/16/2013‐6/15/2013                    2063                           715
6/16/2013‐7/15/2013                    3816                           707
7/16/2013‐8/15/2013                    4631                           934
8/16/2013‐9/15/2013                    2041                           506
9/16/2013‐10/15/2013                   4560                           947
10/16/2013‐11/15/2013                  5635                         1173
11/16/2013‐12/15/2013                  5751                         1384
12/16/2013‐1/15/2014                   7157                         1510
1/16/2014‐2/15/2014                    6686                         1306
2/16/2013‐3/15/2014                    3360                           699
3/16/2014‐4/15/2014                      732                          240
4/16/2014‐5/15/2014                      711                          262
5/16/2014‐6/15/2014                      557                           71
6/16/2014‐7/15/2014                      495                           86
7/16/2014‐8/15/2014                      484                           87
8/16/2014‐9/15/2014                       60                           12
9/16/2014‐10/15/2014                      48                           15
10/16/2014‐11/15/2014                    247                           53
11/16/2014‐12/15/2014                     73                           21

Totals:                               57268                        12054
